Citation Nr: 1012865	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-03 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Unfortunately, existing law and regulations mandate a return 
of this file to the RO for due process considerations.  
Additional evidence (a May 2006 VA examination report) was 
associated with the claims file subsequent to the issuance 
of the December 2005 Statement of the Case and has not been 
reviewed by the RO in conjunction with the issue on appeal.  
The Veteran has not waived RO consideration of the 
additional evidence.  Accordingly, the RO must be given the 
opportunity to review this evidence before the Board can 
enter a decision.  See 38 C.F.R. § 20.1304(c) (2009).  

Moreover, the AMC/RO should obtain and associate with the 
claims file all outstanding VA treatment records.  The 
Veteran indicated in a February 2006 VA Form 21-4142, a 
February 2006 VA Form 21-8940 and a May 2006 VA examination 
that he was receiving ongoing treatment for his PTSD from VA 
physicians.  However, as the claims file only includes VA 
treatment records dated up to December 2005, any additional 
records from that facility should be obtained.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Finally, the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95; see also Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997).  However, in this case, the Board believes that 
supplemental information is required prior to the 
adjudication of the claim on appeal and that a current 
evaluation of the Veteran's psychiatric symptomatology would 
prove helpful in adjudicating the merits of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected PTSD since December 2005.  Of 
particular interest are any outstanding VA 
records from the North Chicago, Illinois, 
VA Medical Center for the period from 
December 2005 to the present.  Those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  The Veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of his PTSD.  All indicated tests 
and studies are to be performed, and a 
comprehensive social, educational and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination must be conducted following 
the protocol in VA's Review Examination 
for Posttraumatic Stress Disorder and VA's 
Worksheet for Mental Disorders 
Examination.  In making an assessment, the 
examiner is requested to provide adequate 
reasons and bases for any opinion offered.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims file.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


